Opinion of the Court
Per Curiam:
In each of these cases, evidence of previous conviction by summary court-martial was received in evidence on sentencing. In no instance did the summary court-martial proceeding result in confinement. Consequently, our decision in United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973) does not prohibit the use of such evidence in aggravation of punishment. Accordingly, we affirm the decision of the Court of Military Review in each case.
Chief Judge Darden would affirm the decisions below for the reasons set forth in his separate opinion in United States v Alderman, supra.